Title: From John Adams to Benjamin Stoddert, 8 April 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy April 8th 1799.

I forgot in my letter of this day to acknowledge the receipt of yours of 27 Ult. The attention our vessels experience from the British officers is very agreeable.
The sentiment of Beauvarlet, that it is incumbent on all Europe to unite for the purpose of checking the progress of the United States, no doubt he thought very profound. It is true, there is an European jealousy against America, but we have one fortunate resource—One half of Europe is always pitted against the other, & in the last resort, we can join ourselves with one moiety or other. Britain & France United against America! This will not happen as long as Britains power revenue and being, depends so much on American commerce.
I am Sir your humble Servant
